Citation Nr: 0115144
Decision Date: 05/31/01	Archive Date: 07/18/01

DOCKET NO. 00-24 380               DATE MAY 31, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to an increased evaluation for residuals of a cold
injury of the left foot, currently evaluated as 10 percent
disabling.

2. Entitlement to an increased evaluation for residuals of a cold
injury of the right foot, currently evaluated as 10 percent
disabling.

REPRESENTATION 

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran had active service from January 1944 to August 1945.

This matter comes before the Board of Veteran's Appeals (Board)
from a March 2000 decision by the aforementioned regional office
(RO), that confirmed a 10 percent evaluation for the residuals of
frozen feet. The veteran expressed his disagreement with that
decision in August 2000. In a September 2000 rating action,
pursuant to a liberalizing law, the RO assigned a separate 10
percent disability evaluation for the veteran's left foot
disability, and a separate 10 percent disability evaluation for his
right foot disorder. This had the effect of establishing an
increased 20 percent combined evaluation for the veteran's
disabilities, effective from August 1998. After a statement of the
case was issued in September 2000, the veteran perfected his appeal
in December 2000, upon the receipt at the RO of a VA Form 9 (Appeal
to Board of Veterans' Appeals).

REMAND

A review of the record in this case shows that in connection with
his appeal, the veteran submitted an August 2000 statement from a
private podiatrist who had seen the veteran at the request of the
veteran's primary care physician. In this statement, it was noted
that the veteran underwent a nerve conduction velocity study and an
EMG (electromyography) which revealed, among other things, an
asymmetrical polyneuropathy to the right lower extremity. In
pertinent part, it was noted that this could be due either to the,
veteran's service connected disability or to lumbar radiculopathy.
It was further noted that an orthopedic consultation was
recommended to rule out lumbar radiculopathy. The record does not
reflect, however, whether or not this recommended consultation was
accomplished.

Since applicable criteria would permit a separate evaluation for
polyneuropathy if it were attributed to the veteran's service
connected disability, (and thus, an increased disability
evaluation), a final determination in this case must be deferred
until more

- 2 -

conclusive medical evidence is obtained regarding the relationship,
if any, between the veteran's polyneuropathy and his service
connected disability.

This Remand will also give the RO an opportunity to consider the
implications that the Veterans Claims Assistance Act of 2000,
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) has on this
claim. The VCAA was signed into law in November 2000, and it
redefined the obligations of VA with respect to the duty to assist
and included an enhanced duty to notify a claimant as to the
information and evidence necessary to substantiate a claim for VA
benefits. This law also eliminated the concept of a well-grounded
claim and superseded the decision of the United States Court of
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order), which had held that VA
cannot assist in the development of a claim that is not well
grounded. Since this change in the law is applicable to all claims
filed on or after the date of enactment of the VCAA, or filed
before the date of enactment and not yet final as of that date, it
applies to the current appeal. Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 7, subpart (a), 1 14 Stat. 2096, 2099-
2100 (2000). See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Although the Board has already identified above the additional
development it believes to be necessary in the veteran's current
appeal, the responsibility to fulfill the duty to assist and
notification requirements of the VCAA is primarily a function of
the RO in the first instance, and it will be left to that body to
determine whether even further development is necessary in this
case. (This should be determined in a manner consistent with
guidance that is provided by the Department, including, General
Counsel precedent opinions, as well as any binding and pertinent
court decisions that are subsequently issued.)

For the reasons set forth above, this case is being returned to the
RO for the following:

1. After obtaining appropriate authorization from the veteran, the
RO should attempt to obtain and associate with the claims ]file,
the records

3 -

of any treatment the veteran received for his cold weather injury
since 1998, from his primary care physician, Dr. Robert Walton.

2. Next, the veteran should be scheduled for a VA examination, the
purpose of which is to determine whether the asymmetrical
polyneuropathy to the right lower extremity, noted in August 2000,
is related to the veteran's cold weather injury or to some other
disability, as for instance lumbar radiculopathy as suggested by a
private physician. In rendering this opinion, it would be
particularly helpful if the physician to whom this case is
referred, expressed his or her view in terms of whether it is
"unlikely," "likely," or "at least as likely as not" that the
veteran's polyneuropathy is etiologically related to the veteran's
cold weather injury, and to include a complete rationale for the
opinions expressed. The claimsfolder and a copy of this Remand must
be made available to the examiner prior to the examination in order
that he or she may review pertinent aspects of the veteran's
service and medical history. A notation to the effect that this
record review took place should be included in the examination
report.

3. The RO must also ensure that all notification and development
actions required by the Veterans Claims Assistance Act of 2000,
Pub. L. No. 106-475 have been fully carried out. In particular, the
RO should ensure that the new notification requirements and
development procedures contained in sections 3 and 4 of the Act (to
be codified as amended at 38 U.S.C. 5102, 5103, 5103A, and 5107)
are fully complied with and satisfied. For further guidance on the
processing of this case in light of the changes in the law, the RO
should refer to any pertinent guidance that is provided by the
Department, including, General Counsel precedent opinions, as well
as any binding and pertinent court decisions that are subsequently
issued.

4. Next, the RO should review the evidence of record, and enter its
determination regarding the veteran's claims. In doing so, the RO
should give consideration to separate evaluations for any
disability

4 -

that is a complication of the veteran's service connected
disability, as for instance polyneuropathy or the residuals of any
amputations, as may be warranted. If any decision remains adverse
to the veteran, he and his representative should be provided a
supplemental statement of the case which must contain notice of all
relevant actions taken on the claims for benefits, to include a
summary of the evidence and applicable law and regulations
considered pertinent to any issue as may be then remaining on
appeal. After a reasonable period of time in which to respond has
been provided, the case should be returned to the Board for further
review.

The appellant has the right to submit additional evidence and
argument on the matters the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

MICHAEL E. KILCOYNE 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not

5 -

constitute a decision of the Board on the merits of your appeal. 38
C.F.R. 20.1100(b) (2000).

- 6 -



065501647      010608    1029935D2

DOCKET NO. 98-04 801               DATE JUN 08, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Buffalo, New York

THE ISSUE

Entitlement to an increased evaluation for right (major) rotator
cuff tendonitis, currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active military service from October 1980 to June
1986.

This matter comes before the Board of Veterans' Appeals (Board)
from a March 1997 decision by the Department of Veterans Affairs
(VA) Regional Office (RO) in which the RO granted an increased
evaluation from 10 to 30 percent for the veteran's right (major)
rotator cuff tendonitis. The veteran filed a timely appeal with
respect to the grant of the 30 percent evaluation.

The claim initially came before the Board in September 1999, at
which time it was remanded for additional evidentiary development.
When the case returned to the Board it was denied, in a decision
issued on March 8, 2001. On March 26, 2001, a motion for
reconsideration of the March 2001 Board decision was filed. This
reconsideration motion was rendered moot, inasmuch as the Board has
vacated that decision under the provisions of 38 C.F.R. 20.904, in
a separate decision.

REMAND

In view of the Board's order vacating the March 2001 decision, the
question of entitlement to an increased disability rating for right
rotator cuff tendonitis must be considered de novo, or, in other
words, on a clean slate. Review of the procedural history and
development of the instant appeal persuades the Board that it
cannot decide the merits of the appellant's reopened claim without
prejudice to the veteran. Bernard v. Brown, 4 Vet. App. 384 (1993).
Thus, in the interest of due process, the case must be remanded to
the RO to allow the RO to review the evidence on a de novo basis,
including the additional medical evidence submitted in March 2001.

A 30 percent evaluation is currently in effect for right (major)
rotator cuff tendonitis, under Diagnostic Code (DC) 5201. That code
is used to evaluate limitation of motion of the arm and, under that
code, the maximum evaluation assignable for impairment of the
dominant arm is 40 percent. In this case, the

2 -

veteran primarily contends that an extraschedular evaluation is
warranted for his right arm disability under the provisions of 38
C.F.R. 3.321, due to marked interference with employment.

Under the provisions of 38 C.F.R. 3.321, where the disability
picture is so exceptional or unusual that the normal provisions of
the rating schedule would not adequately compensate the veteran for
his service-connected disability, then an extraschedular evaluation
will be assigned. If the question of an extraschedular rating is
raised by the record or the veteran before the Board, the correct
course of action for the Board is to identify the issue and remand
the matter for decision in the first instance by the RO. Bagwell v.
Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88,
94 (1996).

A review of the record reflects that the matter of consideration of
entitlement of an extraschedular evaluation was undertaken by the
RO in a June 2000 Supplemental Statement of the Case and by the
Board in the March 2001 decision (now vacated). At both times it
was determined that entitlement to an extraschedular evaluation was
not warranted.

In March 2001, subsequent to the Board's denial of the claim, the
veteran's representative submitted evidence which included VA
medical records dated from March to September 2000. These records
discuss the veteran's right arm disability and his employability as
a result of that disability. Specifically, the evidence includes an
entry dated in March 2000 which indicates that the veteran had been
unable to work since shoulder surgery (performed in September
1999). The evidence also included an attending physician's
statement dated in October 2000, in which it was expressed that the
veteran was unable to work from February (or possibly March) 2000
through an "unknown" date, due to conditions identified as a low
back disability as well as rotator cuff tendonitis.

Generally, VA is considered to have constructive notice of all
medical records in the agency's possession, even if copies thereof
are not contained in the claims file. See Bell v. Derwinski, 2 Vet.
App. 611 (1992). However, in this case, the VA medical records
dated from March to October 2000 which were submitted by the

3 -

veteran and his representative in March 2001 were not actually on
file at the time of the Board's March 2001 denial of the claim (nor
had they been considered by the RO), although the records pre-dated
that decision. Consequently, the Board's March 2001 decision was
vacated due to a denial of due process, pursuant to 38 C.F.R.
20.904. The Board notes that failure to provide the veteran an
opportunity to have this new evidence considered by the RO prior to
consideration by the Board would constitute a denial of due process
of law. See 38 C.F.R. 19.31 (2000). Accordingly, a supplemental
statement of the case must be furnished to the veteran and his
representative, in which this newly submitted evidence has been
discussed and evaluated.

The Board also observes that, with respect to the matter of whether
an extra- schedular evaluation is warranted as a result of marked
interference with employment due to the veteran's right arm
disability, the evidence is not entirely clear. In this regard, the
evidence currently on file reflects that, during the year or so
following right shoulder surgery performed in September 1999, the
veteran was unable to work, as certified by his attending physician
in October 2000. However, the evidence raises questions as to
whether the veteran's inability to work was due solely to his right
arm disability, as a low back disability was also discussed in
conjunction with that conclusion. Furthermore, it unclear whether
the veteran is currently unemployed solely as a result of his right
arm disability.

In this regard, the Board must call attention to a significant
change in the law during the pendency of this appeal. On November
9, 2000, the President signed into law the Veterans Claims
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat.
2096 (2000). This statute redefines the obligations of VA with
respect to the duty to assist and includes an enhanced duty to
notify a claimant as to the information and evidence necessary to
substantiate a claim for VA benefits. This change in the law is
applicable to all claims filed on or after the date of enactment of
the VCAA, or filed before the date of enactment and not yet final
as of that date. See VCAA, supra. See also Holliday v. Principi, 14
Vet. App. 280 (2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

4 -

Of significance, in the present matter, is language in the new
statute (VCAA) which provides:

MEDICAL EXAMINATIONS FOR CONDENSATION CLAIMS. -- (1) In the case of
a claim for disability compensation, the assistance provided by the
Secretary under subsection (a) shall include providing a medical
examination or obtaining a medical opinion when such an examination
or opinion is necessary to make a decision on the claim.

VCAA 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as
amended at 38 U.S.C.A. 5103A(f)) (emphasis added).

Thus, in this instance, given that the record is unclear with
respect to the current level of severity of the veteran's right arm
disability, to include the issue of employability, the Board
believes the veteran should be scheduled for a medical evaluation
to assess his present condition. The Board observes that, in the
March 2001 motion for reconsideration, the veteran's representative
specifically requested that the case be remanded so that all of the
pertinent records might be obtained and so that an examination
could be conducted to assess the current severity of the veteran's
right arm disability and his employability as a result of that
disability.

Accordingly, the claim of entitlement to an increased evaluation
for right (major) rotator cuff tendonitis is REMANDED to the RO for
the following action:

1. The veteran should be contacted and asked to identify or submit
any additional evidence or argument, particularly medical evidence,
that is relevant to his claim of entitlement to an increased
evaluation for right (major) rotator cuff tendonitis. The veteran
should be asked to identify any medical care providers, VA and non-
VA, which have evaluated or recently treated him for this
disability. Any medical providers identified by the veteran should
be asked, with appropriate

5 -

authorization provided by the veteran, to provide complete copies
of the pertinent medical records. The RO is specifically requested
to ensure that VA medical records dated from January 2000 forward
are associated with the claims folder.

2. The veteran should be scheduled for a medical examination to
evaluate the nature and extent his right arm disability,
characterized as right (major) rotator cuff tendonitis. Before
evaluating the veteran, the examiner should review the
claimsfolder, including a copy of this Remand and any evidence
added to the record The examiner's report should fully set forth
all current complaints, pertinent clinical findings, and diagnoses.
The examination report should include range of motion findings and
should discuss the presence of indications of pain as well as
functional impairment. Specifically, the examiner is requested to
opine as to whether the right arm disability, alone, is productive
of interference with employment, and if so, in what manner and to
what extent. All opinions expressed should be supported by
reference to pertinent evidence.

3. With regard to the instructions set forth above, the veteran is
advised of his obligation to cooperate by providing the requested
information to the extent possible and by reporting for any
scheduled examination. The veteran is further advised that his
failure to cooperate could result in adverse action pursuant to 38
C.F.R. 3.158, 3.655.

4. Following completion of all of the foregoing, the RO should
review the claims folder and ensure that all of the aforementioned
development action has been

6 -

conducted and completed in full. If any development is incomplete,
including if all requested medical records have not been obtained,
or the requested examination does not include all opinions
requested, appropriate corrective action is to be implemented.

5. Thereafter, the claim should be readjudicated by the RO to
include consideration of evidence received subsequent to the
Board's now vacated March 8, 2001, decision and consideration of
the provisions of 38 U.S.C.A. 3.321. The RO should review the
claims file and ensure that all notification and development action
required by the Veterans Claims Assistance Act of 2000 is
completed.  If the benefit sought on appeal remains denied, the
veteran and his representative should be provided with a
supplemental statement of the case (SSOC), including notice of all
relevant actions taken on the claim for benefits, to include a
summary of the evidence and applicable law and regulations
considered pertinent to the issue currently on appeal.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory

7 -                                                               
  

Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

ANDREW J. MULLEN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a final
decision of the Board of Veterans' Appeals is appealable to the
United States Court of Appeals for Veterans Claims. This remand is
in the nature of a preliminary order and does not constitute a
final decision of the Board on the merits of the appeal. 38 C.F.R.
20.1100(b) (2000).

8 -



